DETAILED ACTION
	This rejection is in response to Request for Continued Examination filed on 06/04/2022.
	Claims 1 and 3-11, 13-23 are currently pending and have been examined.
	Claims 2 and 12 are cancelled.
	Claims 1, 11 and 19 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 



Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments on pages 10-14 of remarks filed on 06/30/2022 that Orr does not teach generating first word embedding based on the item update data and generating second word embedding based on the current item listing for the item, Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant attacks the Orr reference individually where the rejections are based on the combination of both Kandaswamy and Orr. Kandaswamy teaches both item update data and the current item listing for the item since Kandaswamy teaches updating a product of e-commerce website previously added to server based on items sold by retailers on eCommerce website  (Kandaswamy, [0023]; [0021]; [0049]; [0052]; [0055]; [0056]; [0049]). However, Kandaswamy does not teach generating word embeddings. Therefore, Orr is merely used as a secondary reference to teach that it is known that word embeddings can be generated based on data and compared. (Orr, [0063]; [0065]; [0072]; [0075]).
 With respect to applicant’s arguments on pages 14-16 that the claims are integrated into a practical application because the invention “automatically detects changes to content and provides content updates based on detected changes and provides a specific technological improvement to conventional or existing technologies that facilitate for the delivery of real-time content updates,” Examiner respectfully disagrees. 
In addition, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. See MPEP §§ 2106.05(b), 2106.05(c), and 2106.05(f). 
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. See MPEP  §§ 2106.05(a).
Applicant merely argues in a conclusory manner that the claims provides a specific technological improvement to conventional or existing technologies that facilitate for the delivery of real-time content updates without explaining how the claims improve technology. The claims do not even recite limitations about “real-time” updates and merely recites limitations about updating data. The specification also fails to provide sufficient details on how technology is improved. Therefore, the claims do not provide an improvement to technology and are not integrated into a practical application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1, 3-10, and 21 are directed to a system, claims 11, 13-18, and 22 are directed to a method, and claims 19-20 and 23 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a system for updating item data, in the following limitations:
receive item update data identifying at least one attribute of an item; 
generate first word embeddings based on the item update data; 
generate second word embeddings based on the current item listing for the item; 
determine at least one difference to the current item listing of the item based on a comparison of the first word embeddings to the second word embeddings; 
determine an item identifier for the item based on marketplace item data…; 
determine at least one marketplace that includes a marketplace item listing for the item based on the item identifier; 
generate marketplace data for the at least one marketplace based on the at least one difference and the protocol data; and 
transmit the marketplace data to the at least one marketplace to update the marketplace item listing with the at least one difference.
The above-recited limitations set forth an arrangement to updating item data.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving receiving item update data, determining the difference in item data based on update data, generating data based on the update, and transmitting data.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a system comprising: a database and a computing device communicatively coupled to the database (1);
obtain from the database a current item listing for the item; …marketplace item data stored in the database; obtain from the database protocol data for the at least one marketplace (1, 11, and 19);
executing at least one of a neural network and a machine learning model (3 and 13);
computing device (4-7) 
a web server (4-5 and 14-15);
memory device (7);
endpoint and protocol (8, 9, 17, and 20);
a first web server that hosts a first marketplace and to a second web server that hosts a second marketplace (10 and 18);
a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operation (19-20).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a system comprising: a database and a computing device communicatively coupled to the database (1);
obtain from the database a current item listing for the item; …marketplace item data stored in the database; obtain from the database protocol data for the at least one marketplace (1, 11, and 19);
executing at least one of a neural network and a machine learning model (3 and 13);
computing device (4-7) 
a web server (4-5 and 14-15);
memory device (7);
endpoint and protocol (8, 9, 17, and 20);
a first web server that hosts a first marketplace and to a second web server that hosts a second marketplace (10 and 18);
a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operation (19-20).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kandaswamy et al. (US 20180137162 A1, hereinafter, “Kandaswamy”) and in view of Orr et al. (US Pub. No. 20180150143 A1, hereinafter “Orr”).

Regarding claims 1, 11, and 19 
A system comprising: a database; and a computing device communicatively coupled to the database configured to (Kandaswamy, [0044]: device; [0052]: database): 
receive item update data identifying at least one attribute of an item (Kandaswamy, [0023]: UPC of product received; [0021]: action command to update product of e-commerce website previously added to server by modifying an attribute (e.g. UPC or SKU of product); [0049]: web server hosts e-commerce websites to purchase products); 
obtain from the database a current item listing for the item (Kandaswamy, [0023]: find the product in the seller's data; [0052]: web server communicates with database comprising UPC and SKU sold by retailers; [0055]: manage and query databases; [0056]: communicate with database; [0049]: web server hosts an eCommerce website with products for sale);
 determine an item identifier for the item based on marketplace item data stored in the database; determine at least one marketplace that includes a marketplace item listing for the item based on the item identifier (Kandaswamy, [0023]: identify products by key which includes product identifiers (e.g. UPC, SKU) to record and find product in seller’s data; [0027]: store keys in database; [0052]: web server communicates with database comprising UPC and SKU sold by retailers; [0049]: web server hosts an eCommerce website with products for sale; [0021]: UPC of the product of the ecommerce website previously added to both the first server and the second server);
obtain from the database protocol data for the at least one marketplace; generate marketplace data for the at least one marketplace based on the at least one difference and the protocol data; and transmit the marketplace data to update the at least one marketplace to update the marketplace item listing with the at least one difference. (Kandaswamy, [0024-0025]: generate number to assign to SKU; [0068]: create new SKU for a UPC; [0021]: transmitting an action command (e.g. updating product of e-commerce website) to servers; [0030]: database can ensure any single operation within an operation set of an action command where the system only needs to know the set of operation statements and their corresponding undo statements, and the multiple servers take care of performing the action using the operations; [0052]: The one or more databases or servers can comprise a product database that contains information about products, items, UPCs, or SKUs sold by a retailer; [0058]: action command can comprise one or more operation statements; [0056]: communication between system, web server, and the one or more databases can be implemented using protocols; [0060]: an action command can create a referential relationship with an operation statement with instructions to store a UPC received from a supplier for a new product). 
Kandaswamy would continue to teach item update data and current listing of the item (Kandaswamy, [0023]: UPC of product received and find the product in the seller's data; [0021]: action command to update product of e-commerce website previously added to server by modifying an attribute (e.g. UPC or SKU of product); [0049]: web server hosts e-commerce websites to purchase products; ; [0052]: web server communicates with database comprising UPC and SKU sold by retailers; [0055]: manage and query databases; [0056]: communicate with database; [0049]: web server hosts an eCommerce website with products for sale). 
Kandaswamy does not explicitly disclose:
generate first word embeddings based on the… data;
generate second word embeddings based on … the item; 
determine at least one difference to…the item based on a comparison of the first word embeddings to the second word embeddings.
However, Orr teaches that it is known to include:
generate first word embeddings based on the … data; generate second word embeddings based on the … the item (Orr, [0063]: creating a new embedding in store; [0065]: store comprises plurality of embeddings; [0072]:  the new text item being a text item with an embedding to be computed and added to the vocabulary or with an embedding already in the vocabulary and to be updated); 
determine at least one difference to …the item based on a comparison of the first word embeddings to the second word embeddings (Orr, [0061]: comparing the difference between the predicted embedding and the current embedding; [0072]: the new text item being a text item with an embedding to be computed and added to the vocabulary or with an embedding already in the vocabulary and to be updated; [0075]: determine whether a text item is a new text item by checking embedding of text item).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Kandaswamy with Orr to include the aforementioned limitations since such a modification would be predictable. Specifically, Kandaswamy would continue to teach item update data and current listing of the item except that now word embeddings are generated and compared for item update data and current listing of the item according to the teachings of Orr. This is a predictable result of the combination. (Orr, [0002-0004]).




Regarding claims 3 and 13 
The combination of Kandaswamy and Orr teaches the system of claim 2, wherein determining the first word embeddings and the second word embeddings is based on executing at least one of a neural network and a machine learning model (Orr, [0022-0023]: neural network; [0052]: online training algorithm; [0068]: machine intelligence; [0061]: online training module computing embedding).  


Regarding claims 4 and 14 
The combination of Kandaswamy and Orr teaches the system of claim 1, wherein the computing device transmits the marketplace data to a web server, wherein the computing device is configured to: 18 transmit a status request to the web server; receive a status response from the web server in response to the status request; and determine whether the marketplace data was successfully received by the web server based on the status response (Kandaswamy, [0071]: first server receiving communication from second server that operation of the action command failed on the second server; [0072]: record whether operation failed; FIG. 4, [0073]: fail notification; [0082]: transmitting a success notification indicating that the action has succeeded).  


Regarding claims 5 and 15 
The combination of Kandaswamy and Orr teaches the system of claim 4, wherein the computing device transmits the status request to the web server after a predetermined amount of time from when the marketplace data was transmitted (Kandaswamy, [0017]: time delay for transmitting data; FIG. 4, [0073]: fail notification; [0082]: transmitting a success notification indicating that the action has succeeded).  


Regarding claim 7 
The combination of Kandaswamy and Orr teaches the system of claim 6, wherein the computing device is configured to log the error in a memory device (Kandaswamy, [0071]: first server receiving communication from second server that operation of the action command failed on the second server; [0072]: record whether operation failed; FIG. 4, [0073]: fail notification; [0052-0053]: memory).
  


Regarding claims 8, 17, and 20 
The combination of Kandaswamy and Orr teaches the system of claim 1, wherein generating the marketplace data for the at least one marketplace comprises: determining an endpoint for the at least one marketplace based on the at least one difference; 19determining a protocol for the endpoint; generating the marketplace data based on the protocol and the endpoint (Kandaswamy, [0049]: user computers include endpoint devices and webserver hosts e-commerce website with products to purchase; [0051]: webserver communicates with user computers; [0056]: protocols; [0059]: pre-existing data can be modified to include new product data; [0065]: data previously added to e-commerce website updated with modified product data; [0021]).
  




Regarding claim 9 
The combination of Kandaswamy and Orr teaches the system of claim 8, wherein transmitting the marketplace data comprises transmitting the marketplace data to the endpoint (Kandaswamy, [0049]: user computers include endpoint devices; [0051]: webserver communicates with user computers; [0021]: transmitting an action command (e.g. updating product of e-commerce website) to servers).

  
Regarding claims 10 and 18 
The combination of Kandaswamy and Orr teaches the system of claim 1, wherein transmitting the marketplace data comprises transmitting the marketplace data to a first web server that hosts a first marketplace and to a second web server that hosts a second marketplace (Kandaswamy, [0049]: web server hosts one or more e-commerce websites to purchase products; [0065]: updating UPC or SKU for products of e-commerce website for both first server and second server; [0021]: transmitting updated product data to first and second servers).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kandaswamy and Orr as applied to claim 1 above, and further in view of Kulkarni et al. (US Pub. No. 20160179607 A1).

Regarding claims 6 and 16
Kandaswamy and Orr teaches the system of claim 4, wherein the computing device is configured to: 
determine that the status response indicates an error (Kandaswamy, [0071]: receiving communication that operation of the action command failed; [0072]: record whether operation failed; FIG. 4, [0073]: fail notification); 
Kandaswamy and Orr do not teach:
increment a retry counter; 
determine that the retry counter is below a threshold; and re-transmit the marketplace data based on determining that the retry counter is below the threshold.  
However, Kulkarni teaches that it is known to include:
increment a retry counter (Kulkarni, [0079]: increment a counter as a retry-counter); 
determine that the retry counter is below a threshold; and re-transmit the marketplace data based on determining that the retry counter is below the threshold (Kulkarni, [0052-0053]: check a current value of the retry-counter prior to resending the access request and re-send the request if the retry-counter value is less than a predefined threshold; [0075]: update request failures; [0078]: retry-able error).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Kandaswamy and Orr with Kulkarni to include the aforementioned limitations since such a modification would be predictable. Specifically, Kandaswamy and Orr would continue to teach errors or failures except that now update data is re-transmitted based on the retry counter for failures according to the teachings of Kulkarni. This is a predictable result of the combination. (Kulkarni, [0001]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kandaswamy and Orr as applied to claim 1 above, and further in view of Miranda et al. (US Pub. No. 20190138652 A1, hereinafter “Miranda”).

Regarding claims 21, 22, and 23
The combination of Kandaswamy and Orr teaches the system of claim 1, except for wherein: generating the first word embeddings comprises: extracting a portion of the item update data; determining a category based on the extracted portion; and generating the first word embeddings based on the category; and generating the second word embeddings comprises: extracting a portion of the current item listing based on the category; and generating the second word embeddings based on the portion of the current item listing. 
However, Miranda teaches that it is known to include:
wherein: generating the first word embeddings comprises: extracting a portion of the item update data; determining a category based on the extracted portion; and generating the first word embeddings based on the category; and generating the second word embeddings comprises: extracting a portion of the current item listing based on the category; and generating the second word embeddings based on the portion of the current item listing (Miranda, [0004]: identify a cluster corresponding to the word embedding of the transaction data, the category being provided based on the cluster; [0022]:  text data is provided as input to generate word embeddings; [0024]: the text data can be processed by a word embedding generator to provide the word embeddings that are grouped into clusters; [0025]:  If the text data is similar to a particular cluster, the text data is provided for automatic category selection; [0026]: The category can be automatically assigned based on the entered transaction data; [0031]:user may have entered “travel receipts” (e.g., provided as at least a portion of the transactional data 212), and a suggested category “travel expenses”; [0032]:  text data can be compared to each cluster in the set of clusters to identify a cluster that the text data is most similar to; [0027]: semantic similarity of words to cluster; [0034]: A first set of word embeddings is provided based on clusters; [0036]: the second set of word embeddings and category provided based on cluster). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Kandaswamy and Orr with Miranda to include the aforementioned limitations since such a modification would be predictable. Specifically, Kandaswamy and Orr would continue to teach item update data and current listing of the item except that now word embeddings are generated based on category according to the teachings of Miranda. This is a predictable result of the combination. (Miranda, [0001-0003]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Conti et al. (US Pub. No. 20200175390 A1) related to generating a new word embedding model and non-patent literature related to classifying e-commerce web pages and word embeddings as Reference-U on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/           Examiner, Art Unit 3684        

/MATTHEW E ZIMMERMAN/           Primary Examiner, Art Unit 3684